BETTS, District Judge.
The test oath made by the master is, that the ship belonged to Norfolk and other ports of Virginia, but no other particulars of ownership are stated, except a partial list of the names of the owners; and, he adds in answer to the fifth prepara*347tory interrogatory, that the ship belonged to Harvey & Brothers, of Norfolk, Virginia, and the orphan children of John Gordon, deceased, and John Tanis, and John Foster, and Seth Foster, (the witness,) all the owners being residents of Norfolk but the two last, who are residents of Mathews county, Virginia. The vessel was captured without cargo on board.
It has already been so often ruled by the court, in disposing of the preceding suits, that the hostilities waged ny rebels and insurgent citizens of the United States, under the appellation of “Seceding States,” or “Confederate States,” against the government, laws and constitution of the United States, constitute a condition of public war, and that the rebels levying such war have become enemies.of the United States, notwithstanding their allegiance to the mother country, and in public acceptation residents of the state or place waging war, that it is needless to reiterate that doctrine on this occasion. It being considered by the court that the ship North Carolina, when captured by the libel-lants, was the property of enemies of the United States in open war against them, she is adjudged lawful prize of war, and ordered to be condemned in this suit, with costs of suit.
The decree in this case was affirmed by the circuit court on appeal, July 17, 1863 [Case No. 10,317.]